Case 1:14-cr-00096-SEB-TAB Document 1194 Filed 04/23/20 Page 1 of 4 PageID #: 8030




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:14-cr-00096-SEB-TAB
                                                      )
 DOROTHY M. NEELEY,                                   ) -05
                                                      )
                               Defendant.             )

                    Order Denying Motion for Release to Home Confinement

         Defendant Dorothy Neeley filed a document in which she asks the Court to reduce her

  sentence or allow her to serve the remainder of her sentence on home confinement. Dkt. 1193. For

  the reasons explained below, Ms. Neeley’s motion, dkt. [1193], is denied.

                                            I. Background

         On September 28, 2015, a jury found Ms. Neeley guilty of one count of conspiracy to

  distribute 500 grams or more of methamphetamine causing death, two counts of distribution of

  methamphetamine, and one count of distribution of methamphetamine causing death. Dkt. 794. In

  April 2016, Ms. Neeley was sentenced to an aggregate term of 264 months’ imprisonment to be

  followed by five years’ supervised release. Dkt. 954. Ms. Neeley is 45 years old and is currently

  incarcerated at Pekin Federal Correctional Institution. The Federal Bureau of Prisons (BOP)

  website states that she is due to be released on February 2, 2033.
Case 1:14-cr-00096-SEB-TAB Document 1194 Filed 04/23/20 Page 2 of 4 PageID #: 8031




         On April 20, 2020, the Court received a letter from Ms. Neeley asking the Court to either

  reduce her sentence or allow her to serve the remainder of her sentence on home confinement

  because she is concerned about the COVID-19 pandemic. 1 Dkt. 1193.

                                            II. Discussion

         Ms. Neeley asks the Court to allow her to serve the remainder of her sentence on home

  confinement, but the Court lacks the authority to grant that relief. Prerelease custody is governed

  by 18 U.S.C. § 3624(c). It allows for the possibility of home confinement. Id. Under the plain

  language of the statute, however, “the Bureau of Prisons, not the Court, has the sole authority to



  1
    Ms. Neeley makes a conclusory reference to 18 U.S.C. § 3582(c)(1)(A) in her motion. See dkt.
  1193 at 1. The Court does not, however, understand her to be asking for a sentence reduction based
  on “extraordinary and compelling reasons” under that provision. Instead, the Court understands
  her to be asking to modify the manner in which her sentence is served. Even if she were proceeding
  under § 3582(c)(1)(A), though, the motion would be denied. Under that section, a defendant may
  only file a motion for sentence reduction with a district court after the defendant has “fully
  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
  on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
  of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Multiple courts have
  concluded that a district court cannot entertain a motion under § 3582(c)(1)(A)(i) unless a
  defendant has exhausted his administrative remedies—even in the face of the COVID-19
  pandemic. See, e.g., United States v. Raia, __ F.3d __, No. 20-1033, 2020 WL 1647922, at *2 (3d
  Cir. Apr. 2, 2020) (concluding that failure to exhaust administrative remedies for request for
  compassionate release based on COVID-19 pandemic presented “a glaring roadblock foreclosing
  compassionate release at this point” and that “strict compliance with § 3582(c)(1)(A)’s exhaustion
  requirement takes on added—and critical—importance”); United States v. Rogers, No. 18-CR-
  528-5 (JMF), 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020) (concluding that court cannot
  waive exhaustion requirement despite COVID-19 pandemic); but see United States v. Zukerman,
  No. 16 Cr. 194 (AT), 2020 WL 1659880, at *2–6 (S.D.N.Y. Apr. 3, 2020) (granting request for
  compassionate release based on COVID-19 pandemic and waiving exhaustion requirement based
  on Second Circuit precedent). Ms. Neeley argues that she should not be required to exhaust the
  administrative remedy process because she has underlying health concerns and any delay in her
  release to home confinement puts her at increased risk of serious illness. Dkt. 1193 at 3. However,
  she has not established that the Court has the power to waive the administrative exhaustion
  requirement. Moreover, Ms. Neeley has not come forth with any “extraordinary and compelling
  reasons” for a sentence reduction. “[T]he mere existence of COVID-19 in society and the
  possibility that it may spread to a particular prison alone cannot independently justify
  compassionate release, especially considering BOP’s statutory role, and its . . . efforts to curtail
  the virus’s spread.” Raia, 2020 WL 1647922, at *2.
Case 1:14-cr-00096-SEB-TAB Document 1194 Filed 04/23/20 Page 3 of 4 PageID #: 8032




  prescribe home confinement post-incarceration [under 18 U.S.C. § 3624(c)].” United States v.

  Rodriguez, ___ F. Supp. 3d. ___, No. 16-CR-167(LAP), 2020 WL 1866040, at *4 (S.D.N.Y. Apr.

  14, 2020); see also United States v. Wilson, 503 U.S. 329, 335 (1992) (“After a district court

  sentences a federal offender, the Attorney General, acting through the BOP, has the responsibility

  for administering the sentence.”). The crisis caused by the COVID-19 pandemic does not create

  an exception to the general rule that the courts lack authority to determine whether prisoners should

  be placed in home confinement.

         The recently-enacted Coronavirus Aid, Relief, and Economic Security Act (CARES Act),

  Pub. L. No. 116-136, 134 Stat. 281 (2020), allows a COVID-19-related exception to the normal

  time limits imposed on home confinement by providing, “During the covered emergency period,

  if the Attorney General finds that emergency conditions will materially affect the functioning of

  the [BOP], the Director of the [BOP] may lengthen the maximum amount of time for which the

  Director is authorized to place a prisoner in home confinement under the first sentence of [18

  U.S.C. § 3624(c)(2)], as the Director deems appropriate.” 134 Stat. at 516 (CARES Act

  § 12003(b)(2)). This provision expands only the powers of the Attorney General and the Director

  of the BOP, not the courts.

                                            III. Conclusion

         Ms. Neeley’s motion for release to home confinement, dkt. [1193], is denied.

         IT IS SO ORDERED.



         Date:
                        4/23/2020                        _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana
Case 1:14-cr-00096-SEB-TAB Document 1194 Filed 04/23/20 Page 4 of 4 PageID #: 8033




  Distribution:

  Dorothy Neeley, #12334-028
  FCI Pekin
  Federal Correctional Institution
  Satellite Camp
  P.O. Box 5000
  Pekin, IL 61555

  All Electronically Registered Counsel
